Third District Court of Appeal
                              State of Florida

                       Opinion filed November 23, 2016.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                              No. 3D16-1165
                        Lower Tribunal No. 89-28127
                            ________________


                               Andre Pinder,
                                   Petitioner,

                                       vs.

                           The State of Florida,
                                  Respondent.



     A Case of Original Jurisdiction – Habeas Corpus.

     Andre Pinder, in proper person.

     Pamela Jo Bondi, Attorney General, for respondent.


Before WELLS, SALTER and SCALES, JJ.

     PER CURIAM.
      Andre Pinder petitions this Court to issue a writ of habeas corpus pursuant to

rule 9.100 of the Florida Rules of Appellate Procedure. We deny Pinder’s petition

and issue an order to show cause as described below.

      In 1991, a jury convicted Pinder of armed burglary, two counts of

aggravated battery, two counts of aggravated assault, and one count of simple

assault. The trial court entered an “Order Justifying Departure Sentence” that

exceeded the sentencing guidelines range for his crimes. Pinder appealed this

upward departure and this Court affirmed his sentence. Pinder v. State, 591 So. 2d

1149 (Fla. 3d DCA 1992) (Mem). Pinder petitioned the Florida Supreme Court for

review. His petition was denied in Pinder v. State, 599 So. 2d 1279 (Fla. 1992)

(Table).

      Pinder’s petition for habeas corpus attempts to circumvent prior rulings on

his other petitions seeking reversal of the trial court’s order for upward departure.

This issue has been reviewed and disposed of by this Court. Therefore, this Court

finds Pinder’s petition for habeas corpus successive and denies the petition.

Further, this Court issues an order to show cause as described below.

                           ORDER TO SHOW CAUSE

      Since 1991, Pinder has filed numerous petitions and appeals to this Court

regarding the legality of his sentence with respect to the upward departure in the

trial court’s order.1 Pinder is hereby directed to show cause, within forty-five days



                                         2
of this opinion, as to why he should not be prohibited from filing any further pro se

appeals, petitions, motions or other pleadings related to his criminal conviction in

circuit court case number 89-28127.

      If Pinder does not demonstrate good cause, we will direct the Clerk of this

Court not to accept any such filings unless they have been reviewed by, and bear

the signature of, a licensed attorney in good standing with the Florida Bar.

      Additionally, and absent a showing of good cause, any further and

unauthorized filings by Pinder will subject him to appropriate sanctions, including

the issuance of written findings forwarded to the Florida Department of

Corrections for its consideration of disciplinary action, including the forfeiture of

gain time. See § 944.279(1), Fla. Stat. (2014).

      Denied. Order to show cause issued.




1 The following describe the many occasions this Court has reviewed Pinder’s
related and unsuccessful motions and petitions relating to lower tribunal case
number 89-28127. Pinder v. State, 139 So. 3d 311 (Fla. 3d DCA 2014) (Table);
Pinder v. State, 86 So. 3d 1132 (Fla. 3d DCA 2012) (Table); Pinder v. State, 972
So. 2d 193 (Fla. 3d DCA 2007) (Table); Pinder v. State, 931 So. 2d 917 (Fla. 3d
DCA 2006) (Table); Pinder v. State, 842 So. 2d 122 (Fla. 3d DCA 2003) (Table);
Pinder v. State, 769 So. 2d 383 (Fla. 3d DCA 2000) (Table); Pinder v. State, 639
So. 2d 987 (Fla. 3d DCA 1994) (Table); Pinder v. State, 591 So. 2d 1149 (Fla. 3d
DCA 1992) (Mem).

                                          3